Citation Nr: 1455893	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, as due to Agent Orange exposure.

2.  Entitlement to service connection for type II diabetes mellitus, as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2009 and July 2011 rating decisions of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  Additional evidence was submitted at the hearing.  The Veteran waived RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.   The Veteran was present on land in the Republic of Vietnam during the Vietnam Era.  

2.  The Veteran is diagnosed with coronary disease.

3.  The Veteran is diagnosed with type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran is entitled to a presumption of service connection if he is diagnosed with type II diabetes mellitus associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during the prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In addition, effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinxmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a) (2014); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).    

The Veteran contends that he is entitled to service connection for ischemic heart disease and service connection for type II diabetes mellitus, both due to herbicide exposure.  Specifically, he alleges that he was exposed to Agent Orange while working on temporary duty at the air base in Da Nang, Vietnam.  

The Veteran's service personnel records reflect that his military occupational specialty included ordinance mechanic.  He notes that he was at the Da Nang air base from approximately January 1968 to March 1968.  

In support of his appeal, the Veteran submitted a statement from C.P., who indicated that the Veteran had served in Vietnam during his active duty service.  C.P. noted that he had also been stationed at the Da Nang air base during the time the Veteran was stationed at the air base.  The Veteran also submitted information regarding the USS Ranger which was the boat he was stationed on during service.

At his September 2014 Travel Board hearing, the Veteran stated that his temporary duty assignment was to be for a few days; however, he stayed for three months.  He was to train Marines on how to load weapons onto aircrafts.  He stated that he was exposed to Agent Orange, as it was "all over that Da Nang area."  He also submitted information regarding other service members stationed in Da Nang at that time.    

In this case, the Veteran's service in Vietnam has not been directly corroborated by his service personnel records; however, the Board finds his statements and the statement from C.P., when considered in light of the circumstances of his service, to be credible.  The Veteran has consistently maintained that he had temporary duty in the Republic of Vietnam as an ordinance mechanic.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that he as likely as not set foot in Vietnam during the Vietnam era while on active duty.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A review of the Veteran's post-service treatment records reflect the Veteran's history of and treatment for coronary heart disease and type II diabetes mellitus.  Private medical treatment records from November 2002 to April 2013 document the Veteran's ongoing treatment for the claimed disabilities.  Private medical treatment records from November 2002 note that the Veteran underwent coronary atherosclerosis surgery.  A private medical record dated December 2007 reflects treatment for type II diabetes mellitus.  A private medical note dated September 2009 shows diagnoses of coronary disease and diabetes.

In light of the Board's determination that he that set foot in Vietnam during the requisite period, the Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has current diagnoses of coronary disease and type II diabetes, which appear to be to a compensable degree.  Accordingly, as there is no affirmative evidence to the contrary, service connection for ischemic heart disease and service connection for type II diabetes as presumptively due to herbicides exposure is warranted.


ORDER

Service connection for ischemic heart disease is granted.

Service connection for type II diabetes mellitus is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


